         Case 2:16-cr-00234-GAM Document 69 Filed 08/26/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :              CRIMINAL ACTION
                                                     :              No. 16-234
                              v.                     :
                                                     :              CIVIL ACTION
DANIEL GEORGE BROWN                                  :              No. 20-5007
                                                     :


                                             ORDER


       This 26th day of August, 2021, it is hereby ORDERED that Defendant’s Motion to

Vacate/Set Aside/Correct Sentence (2255) under 28 U.S.C. 2255 (ECF 65) is DENIED. There is

no basis on which to issue a Certificate of Appealability. The Clerk is requested to mail this

Order and accompanying Memorandum to the last address Petitioner provided to the Court.




                                                      /s/ Gerald Austin McHugh
                                                     United States District Judge




                                                1
